RUSK, Chief Justice.
This was an appeal taken from the District Court of San Augustine County. The suit of the plaintiff in the court below was instituted upon a bond to pay money on the part of defendant, and to make title to certain lands on the part of plaintiff.
The court is of opinion that the agreement under seal on which suit was brought in the district court is a bond of mutual obligations, compelling the defendant to pay certain moneys, upon the payment of which the plaintiff bound himself in the penalty of $8000 to make title to certain lands. An action will lie to compel a specific performance of the contract on the part of Garrett. The judgment of the district court is affirmed with costs.

Affirmed.